DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 6-7, 9, 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a second switch transistor and a second word line, wherein: a first terminal of the second switch transistor is connected to the source line; a second terminal of the second switch transistor is connected to the second side of the magnetic tunnel junction a third terminal of the second switch transistor is connected to the second word line; and when none of a read operation and a write operation is performed on the memory cell and when a voltage on the bit line is lower than the voltage on the source line: the first word line is configured to apply the voltage to the third terminal of the first switch transistor; the second word line is not configured to apply the voltage to the third terminal of the second switch transistor; a connection path is formed between the first terminal and the second terminal of the first switch transistor; and the first terminal and the second terminal of the second switch transistor are disconnected, and a combination of other limitations in the independent claims.
 
Claim 7 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest a memory cell, comprising: a first switch transistor, and a magnetic tunnel junction, wherein a first side of the magnetic tunnel junction is connected to a first terminal of the first switch transistor; a bit line, connecting to a second terminal of the first switch transistor; a source line, connecting to a second side of the magnetic tunnel junction; a first word line, connecting to a third terminal of the first switch transistor; and a second switch transistor and a second word line, wherein: a first terminal of the second switch transistor is connected to the source line; a second terminal of the second switch transistor is connected to the second side of the magnetic tunnel junction; a third terminal of the second switch transistor is connected to the second word line; and when none of a read operation and a write operation is performed on the memory cell and when a voltage on the bit line is higher than a voltage on the source line: the first word line is not configured to apply a voltage to the third terminal of the first switch transistor; the second word line is configured to apply a voltage to the third terminal of the second switch transistor; the first terminal and the second terminal of the first switch transistor are disconnected; and the first terminal and the second terminal of the second switch transistor are electrically connected, and a combination of other limitations in the independent claims.

Claim 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPUB 20180190899), hereinafter as Kim, in view of Lu et al. (PGPUB 20160254318), hereinafter as Lu.
Regarding claim 10, Kim teaches a method for forming a magnetic memory device, comprising: 
providing a memory cell, comprising a first switch transistor (Fig 28, TR1) and a magnetic tunnel junction (Fig 28, element 101), wherein a first side of the magnetic tunnel junction is connected to a first terminal of the first switch transistor (Fig 28); 
connecting a bit line (Fig 28, RBL 882) to a second terminal of the first switch transistor; 
connecting a source line (Fig 28, SL0 884) to a second side of the magnetic tunnel junction; and 
connecting a first word line (Fig 28, element 885) to a third terminal of the first switch transistor.
But not expressly connecting source line after the bit line is connected;
Lu teaches connecting source line after the bit line is connected (Fig 1, BL is always being connected, therefore source line is connected to the memory element after BL is being connected);

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to connecting source line after bit line being connected as in Lu into the device of Kim for the purpose of proper operation of MRAM cell. 
Regarding claim 11, Kim teaches the first switch transistor is a transistor, wherein: a drain electrode of the transistor is connected to the bit line; a source electrode of the transistor is connected to the first side of the magnetic tunnel junction; and a gate electrode of the transistor is connected to the first word line (Fig 28); except expressly stating the transistor is a MOS transistor. Examiner take notice that the MOS transistor is well known in the art.
Regarding claim 12, Kim teaches providing a second switch transistor and a second word line (Fig 28, 886), wherein: 
a first terminal of the second switch transistor is connected to the source line; a second terminal of the second switch transistor is connected to a second side of the magnetic tunnel junction (Fig 28); and 
a third terminal of the second switch transistor is connected to the second word line (Fig 28, WL0 on 886).
Regarding claim 13, Kim teaches the second switch transistor is a MOS transistor, wherein: a drain electrode of the MOS transistor is connected to the second side of the magnetic tunnel junction; a source electrode of the MOS transistor is connected to the source line; and a gate electrode of the MOS transistor is connected to the second word line (Fig 28); except expressly stating the transistor is a MOS transistor. Examiner take notice that the MOS transistor is well known in the art.
Regarding claim 14, Kim teaches when one of a read operation and a write operation is performed on the memory cell: 

Regarding claim 15, Kim teaches when none of a read operation and a write operation is performed on the memory cell: 
a second potential difference is formed between the bit line and the source line; the first word line is not configured to apply the voltage to the third terminal of the first switch transistor; and the first terminal of the first switch transistor is disconnected from the second terminal of the first switch transistor (it is well known in the field that the selection transistor is in off state in a none read/write operation).
Regarding claim 16, Kim teaches when one of a read operation and a write operation is performed on the memory cell: 
the first word line is configured to apply a voltage to the third terminal of the first switch transistor; the second word line is configured to apply the voltage to the third terminal of the second switch transistor; a connection path is formed between the first terminal and the second terminal of the first switch transistor; and a connection path is formed between the first terminal and the second terminal of the second switch transistor (Fig 28, when read operation RBL and SL is a current path).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/              Primary Examiner, Art Unit 2827